Citation Nr: 1638679	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stomach cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for stomach cancer.

In March 2012, the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of the hearing is of record.

In November 2013 and September 2014, the Board remanded the appeal for additional evidentiary development.


FINDING OF FACT

The Veteran's stomach cancer did not manifest in service or within one year of separation, and is not otherwise attributable to service.


CONCLUSION OF LAW

The Veteran's stomach cancer was not incurred in or aggravated by service, nor may a malignant tumor be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no dispute as to providing appropriate notice.  By correspondence dated in February 2010, VA advised the Veteran of the information and evidence needed to substantiate his claim for service connection.  This letter provided notice as to what portion of that evidence is to be provided by the claimant, as well as what portion VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist with regard to the Veteran's right knee disability claim.  The claims file contains his service treatment records, post-service VA medical records, available private medical records, and lay statements.  Pursuant to the Board's September 2014 remand, the RO mailed the Veteran a letter in October 2014 requesting that he provide authorization for obtaining outstanding private medical records pertaining to his claim.  To date, VA has received no response from the Veteran.

Also in compliance with the Board's remand instructions, VA afforded the Veteran an examination relating to his claimed disability in October 2014.  As evidenced by the examination report and resulting opinion, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and a detailed opinion regarding the nature and etiology of the Veteran's claimed stomach cancer--including the medical significance of the Veteran's history of symptomatology.  The Board finds that the examination and accompanying opinion is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the Board hearing, the undersigned clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his stomach cancer originally developed during service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, service treatment records indicate that the Veteran reported rectal pain and bloody stools in May 1984.  He was diagnosed with hemorrhoids and was given suppositories.  In September 1984, he sought treatment for nausea and vomiting that he said had lasted for two weeks.  An explanatory notes reflects that he was new in his job and that there was a lot of tension.  An examination of his abdomen was within normal limits.  At separation, in February 1994, the Veteran denied frequent indigestion or stomach, liver, or intestinal trouble.  A physical examination of his abdomen and viscera was normal.

Post-service VA outpatient notes reflect that the Veteran was treated for hemorrhoids immediately following his discharge.  In June 1985, a VA examination was positive for hemorrhoids but revealed no abnormalities in the digestive system.  (Service connection was established for hemorrhoids in October 1985.)

In 2000, the Veteran again reported problems related to hemorrhoids.  An October 2001 consult note from a private physician reflects that the Veteran had hemorrhoidal problems in 1986, and that the problems resurfaced in 2000.  From that point on, the Veteran reported bloody discharge and discomfort during bowel movements, as well as problems with continence.  He underwent a hemorrhoidectomy in 2000 with complications of anal fissure, for which he underwent a sphincterectomy.  On examination in October 2001, the Veteran's bowel sounds were positive, his abdomen was soft and nontender, and no hepatosplenomegaly or masses were observed.

Thereafter, the Veteran continued to experience rectal pain with incontinence.  In August 2003, he had a colostomy with postoperative nausea and vomiting with H. pylori infection.  The infection subsequently resolved.  In October 2003, he underwent an examination of the rectum and anus which revealed diagnoses of anal stricture with hemorrhoids and fissure status post fissurectomy (times two), and status post colostomy secondary to anal pain and incontinence.  There was no indication of stomach cancer or other malignant condition.

In March 2004, the Veteran reported to the emergency room with blood-streaked emesis, nausea, and abdominal pain, which he stated had been ongoing for the past three months.  He underwent a biopsy and was subsequently diagnosed with stomach cancer, otherwise referred to as gastric adenocarcinoma.  He underwent a surgery to remove the cancer (including part of the Veteran's stomach) and received radiation and chemotherapy.

In February 2010, the Veteran filed the instant claim for service connection.  In a March 2010 statement, he explained that 

In March 2012, at his Board hearing, the Veteran testified that he experienced gastrointestinal problems since his discharge from service, including nausea and vomiting.  He also testified that he had hemorrhoids and blood in his stool since service.  He stated that, subsequent to his 2003 colostomy, he started getting sick a lot and was vomiting brown liquid and having stomach pain.  He also reported losing weight from the end of 2003 until his stomach cancer was discovered, in March 2004.  In sum, the Veteran testified that because he was suffering some of the same symptoms in service as when he was diagnosed with stomach cancer, the cancer likely developed during service.  His wife also testified that, ever since his discharge, he had recurring acid reflux, nausea, and vomiting.

In October 2014, the Veteran underwent a VA examination.  By way of history, the examiner explained that the Veteran was treated for an episode of vomiting and diarrhea in service, and had a history of surgery for anal fissure in 2000 following by fecal incontinence, necessitating colostomy in 2003.  Then, in March 2004, he was diagnosed with stomach carcinoma which was treated by subtotal gastrectomy/Bilroth I and chemotherapy and radiation.  Current symptoms included recurring episodes of abdominal pain, weight loss, nausea, and vomiting, with incapacitating episodes.  A June 2014 upper endoscopy was normal with surgical changes.

After reviewing the evidence, the examiner opined that the Veteran's stomach cancer was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner explained:

Gastric carcinoma carries a 28% five year survival rate in the US, as it is frequently diagnosed at an advanced stage.  It is unlikely, given the natural history of the disease, that the Veteran would have survived for 20 years without treatment.  The cancer was diagnosed 20 years after he separated from the service.  Reported symptoms notwithstanding, it is very unlikely, less than a 50% probability, that the cancer originated in the service.

After careful review, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for stomach cancer.

In this case, the Board finds the October 2014 VA examination report to be the most probative evidence of record.  As illustrated above, the VA examiner's opinion addresses the pertinent factual aspects of the claim, including the in-service reports of nausea and vomiting, post-service VA outpatient notes (including history of hemorrhoids, anal fissure, and colostomy), and stomach cancer diagnosis and subsequent treatment.  The opinion also considers the Veteran's lay statements regarding his in-service symptoms and ongoing symptomatology since his discharge.  The examiner concluded that, given the statistical survival rates for stomach cancer, it was unlikely the Veteran had had the disease for 20 years-i.e., since his discharge from active duty.

It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the October 2014 evaluation presents a thorough medical history, and draws conclusions based on specific applications of the Veteran's symptoms to that history.  Moreover, aside from the Veteran's lay statements, there is no evidence in the record that contradicts the examiner's findings.  Indeed, the Veteran underwent multiple examinations for rectal and gastrointestinal problems in the years prior to his stomach cancer diagnosis, and no cancer was found.  The Board accepts that the Veteran had a history of hemorrhoids and associated symptoms since service; however, he is service-connected for these symptoms, and there is no evidence of record linking this condition to his stomach cancer.

The Board has considered and is sympathetic to the Veteran's assertions in this case, in particular his statements indicating ongoing gastrointestinal problems since service.  In this regard, the Veteran and his spouse are competent to relate symptoms within the realm of their personal knowledge, just as they are competent to relate what they have been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To that end, their statements regarding ongoing gastric symptomatology since service are credible.  However, the Board finds that the objective evidence of record, including the October 2014 VA examiner's thorough and well-reasoned opinion regarding the medical significance of his symptoms, outweighs the lay statements as to ongoing stomach cancer since service.  As noted above, the examiner accepted the lay reports offered by the Veteran and his spouse and determined, when viewed in the context of the medical record, that it was extremely unlikely that the Veteran's stomach cancer existed, undetected, for 20 years prior to the initial diagnosis.  Overall, the weight of the entire record, including the expert opinion of the VA examiner, preponderates against the lay assertions provided in this case.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's stomach cancer was not incurred during service.  Rather, the most probative evidence demonstrates that this condition developed many years after his discharge.  Moreover, there is no evidence that cancer (or characteristic manifestations thereof) developed during service or within one year of the Veteran's discharge.  As noted above, although the Veteran did have symptoms associated with hemorrhoids and a two-week episode of nausea and vomiting in service, these symptoms resolved at separation, and the VA examiner opined that it was very unlikely that the Veteran's stomach cancer developed many years prior to the initial diagnosis.  In so holding, the Board places greater probative weight on the VA examiner who conducted a thorough interview of the Veteran rather than any other generalized statements which may suggest persistent symptoms since service.  As such, service connection is not warranted on either a direct or a presumptive basis.  See 38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Entitlement to service connection for stomach cancer is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


